Title: To Benjamin Franklin from Francis Eyre: Bill and Receipt, [10 August 1761]
From: Eyre, Francis
To: Franklin, Benjamin


          
            Benjamin Franklyn Esqr
            For Samuel Preston Moore’s Private Act of Assembly, past in Pensilvania and confirmed by His Majesty in Council.
            1761.
            
              
                16. Janry.
                Fees at the Council Office
                
                
                
                
                
                
              
              
                
                Order referring said Act to a Committee
                3:
                2:
                6
                
                
                
              
              
                
                Copy of the Act annexed
                1:
                –:
                –
                
                
                
              
              
                20.
                Committee Order referring it to the Board of Trade}
                2:
                2:
                6
                
                
                
              
              
                
                Copy of the Act annexed
                1:
                –:
                –
                
                
                
              
              
                5 June
                Committee Report thereon
                1:
                10:
                –
                
                
                
              
              
                25 Do.
                Order confirming the Act
                4:
                2:
                6
                
                
                
              
              
                
                Record Keepers Fee
                2:
                2:
                –
                14:
                19:
                6
              
              
                
                NB. This Act was referr’d among Others by Mr. Penn, who payd for it in the Gross, yet the Fees are thus charged to Mr. Eyre.
                
                
                
              
              
                
                NB. also, The Board of Trade referr’d it with Others to their Counsel, And have hitherto made no Demand; If they do their Fees will be inserted.
                
                
                
              
              
                
                Paid Sir Mathew Lamb Counsel to the Board of Trade, his Fee, on this Act being referr’d to him}
                5:
                5:
                –
              
              
                
                Do. to his Clerk
                –:
                5:
                –
              
              
                
                Do. for a Copy of his Report
                –:
                10:
                6
              
              
                
                For all my own Trouble Attendances at the Publick Offices getting this Act passed through, Copys thereof and the Orders &c.}
                10:
                10:
                –
              
              
                
                Paid Porters Petty Expences and Gratuitys
                5:
                5:
                –
              
              
                
                
                
                
                
                £36:
                15:
                –
              
            
            
            Reced the 10th. of August 1761, of Benjamin Franklyn Esqr. thirty six Pounds fifteen Shillings, in full by me
            
              Fras. Eyre.
            
          
          
            Recd. Jany. 18 1762 of S.P.Moore the above sum in Current money at 75 percent per C[urren]t Exchange amounting to £64. 6. 3.
            
              D Franklin
            
          
        